 SEVEN-UP BOTTLING CO. OF BOSTON, INC.521Seven-Up Bottling Company of Boston,Inc.andNewEngland Joint Board,Retail,Wholesale&Depart-ment Store Union,AFL-CIO. Case 1-CA-9565June 13, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpon a charge filed on January 28, 1974, by NewEngland Joint Board, Retail, Wholesale & Depart-ment Store Union, AFL-CIO, herein called theUnion, and duly served on Seven-Up BottlingCompany of Boston, Inc., herein called the Respon-dent, the General Counsel of the National LaborRelationsBoard, by the Regional Director forRegion 1, issued a complaint on February 14, 1974,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 9,1974,followingaBoardelectioninCase1-RC-12973 the Union was duly certified as theexclusive collective-bargaining representative of Res-pondent's employees in the unit found appropriate;'and that, commencing on or about January 21, 1974,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collective-lywith the Union as the exclusive bargainingrepresentative, although theUnion has requestedand is requesting it to do so. On February 22, 1974,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On March 4, 1974, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on March 12, 1974, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause, entitled Employ-er'sMemorandum in Opposition to Motion forSummary Judgment.iOfficial notice is taken of therecord in the representation proceeding,Case I-RC-12973,as the term"record"isdefined in Secs.102.68 and102.69(f)of the Board'sRules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB 938, enfd. 388 F.2d 683 (C.A. 4, 1968);Golden AgeBeverageCo.,167 NLRB151, enfd. 415 F.2d 26 (C.A. 5, 1969);Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answerto the complaint and response to theNotice To Show Cause, the Respondent contendsthat the unit determination including distributorsmade by theRegionalDirector in the underlyingrepresentation case was improper as its distributorsare independent contractors, not employees, withinthemeaning of the Act; and therefore the Union'scertification is invalid.Our review of the record in Case 1-RC-12973indicates that after a hearing on the Union's petition,the Regional Directorissued aDecision and Direc-tion of Election on November 29, 1973, in which hediscussed at length the duties, functions, and authori-tyof the distributors and found them to beemployees within the meaning of the Act andincluded them in the unit. Respondent filed a timelyrequest for review in which it disputed the RegionalDirector's conclusion, pointing to evidence to thecontrary on the record of the hearing. The Board, onDecember 26, 1973, denied Respondent's request forreview as not raising substantialissueswarrantingreview.Thereafter, pursuant to the Regional Director'sDecision and Direction of Election, an election wasconducted on December 28, 1973, which resulted in a27 to 3 vote in favor of the Union, with nochallenged ballots. Absent the filing of objections tothe tally or to the conduct of the election, theRegional Director certified the Union as exclusivebargaining representative on January 9, 1974.It thus appears that Respondent is attempting torelitigateissues raisedand determined adversely to itin the underlying representation case.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlyIntertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1967),Follett Corp,164NLRB378, enfd.397 F.2d 91 (C.A. 7, 1968),Sec 9(d) of the NLRA.2SeePittsburgh PlateGlass Co. v. N L.R.B,313 US. 146, 162 (1941);Rules and Regulations of the Board,Secs.102.67(f) and 102.69(c).211NLRB No. 54 522DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.3We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.Respondent also submits,in its opposition to theMotion for Summary Judgment, that the Board,havingmerely denied review in the underlyingrepresentation case,must in the present unfair laborpractice proceeding make its own determination ofthe fundamental unit question.We donot agree.Section 3(b) of the Act, as amended, provides inpart:The Board is also authorized to delegate to itsregional directors its powers under section 9 todetermine the unit appropriate for the purpose ofcollective bargaining . . . except that upon thefiling of a request therefor with the Board by anyinterestedperson, the Boardmayreview anyaction of a regional director delegated to himunder this paragraph, but such a review shall not,unless specifically ordered by the Board, operateas a stay of any action taken by the regionaldirector." (Emphasis supplied.)Pursuant to this authorization, the Board, on May15, 1961, delegated to the Regional Directors itspowers under Section 9 to determine the unitappropriate for the purpose of collective bargaining,4subject only to discretionary review.5 The RegionalDirector was granted power identical to that of theBoard to make such determinations. In the instantcase, the Regional Director exercised this delegatedpower and determined the unit just as the Boardwould have, following a hearing at which the unitissuewas fully litigated. The Regional Director hasacted, in effect, as the Board, and therefore noindependent determinationde novoby the Board isrequired or warranted. Respondent had, and tookadvantage of, the right to request review under theBoard's Rules, and after consideration by the Boardthis request was denied as not raising substantialissues warranting review.In these circumstances we find Respondent'scontention that after denial of review the Board itselfmust determine the unit questionde novoto bewithoutmerit.Accordingly,we shall grant theGeneral Counsel's Motion for Summary Judgment.3Because questions have recently been raised concerning the Board'sprocedures for deciding requests for review which were in effect at the timethe request for review was denied in the underlying representation caseherein,the Panel has considereddenovo in the instant proceeding the issuessought to be raised by the said request for review,and has determined thatOn the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent Seven-Up Bottling Company of Bos-ton, Inc.,is a Massachusetts corporation located inNewton Heights,Massachusetts,and engaged in thebottling and sale of soft drinks and carbonatedbeverages.In the course and conduct of its businessitcauses and continuously has caused large quanti-tiesof syrups, bottles, and cans used by it in thebottling andsale ofsoftdrinks and carbonatedbeveragestobe purchased and transported ininterstate commerce from and through various Statesof the UnitedStatesother than the CommonwealthofMassachusetts.AnnuallyRespondent receives atitsNewton Heights, Massachusetts, plant bottlingmaterials valuedin excessof $50,000 from pointslocated outside the Commonwealth of Massachu-setts.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act, and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.H. THE LABORORGANIZATION INVOLVEDNew England Joint Board, Retail, Wholesale &DepartmentStoreUnion,AFL-CIO, is a labororganizationwithinthe meaningof Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All distributors of the Employer working out ofitsNewton Heights,Massachusetts, location,includingdriver-salesmen,but excluding all otheremployees, guards,and supervisors as defined inthe Act.the request was properly denied for lack of merit, in that it raised no issueswhich would have warranted granting review of the Regional Director'sDecision and Direction of Election.4 26 F.R. 3885,3911 (M).5 Sec. 102.67(c),Board Rules and Regulations, Series 8,as amended. SEVEN-UP BOTTLING CO. OF BOSTON, INC.5232.The certificationOn December 28, 1973, a majority of the employ-ees of Respondent in said unit,in a secret ballotelection conductedunder the supervision of theRegionalDirector forRegion1,designated theUnion astheir representativefor the purpose ofcollectivebargainingwith the Respondent. TheUnion was certifiedas thecollective-bargainingrepresentativeof the employees in said unit onJanuary 9, 1974, and the Unioncontinuesto be suchexclusive representativewithin themeaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or aboutJanuary 16, 1974, and atall times thereafter,theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing onor about January 21, 1974, and continu-ing at all times thereafter to date,the Respondent hasrefused,and continues to refuse,to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since January 21, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representativeof the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connectionwithitsopera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representativeof all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Seven-Up Bottling Company of Boston,Inc., isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.New England Joint Board, Retail, Wholesale &Department Store Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3.All distributors of the Employer working out ofitsNewton Heights, Massachusetts, location, includ-ing driver-salesmen,but excluding all other employ-ees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since January 9, 1974, the above-named labororganization ' has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about January 21, 1974, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in andis engagingin unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees inthe exorcise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengagingin unfair labor practices within themeaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair 524DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.of the National LaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational LaborRelations Board."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Seven-Up Bottling Company of Boston, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with New England JointBoard,Retail,Wholesale& Department StoreUnion,AFL-CIO, as the exclusive bargainingrepresentativeof its employees in the followingappropriate unit:All distributors of the Employer working out ofitsNewton Heights,Massachusetts, location,including driver-salesmen, but excluding all otheremployees, guards, and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Newton Heights, Massachusetts,locationcopiesof the attached notice marked"Appendix."6Copies of said notice, on formsprovided by the Regional Director for Region 1 afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the eventthat this Orderis enforcedby a Judgment of a UnitedStates Courtof Appeals, the wordsin the notice reading"Posted by OrderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with NewEngland Joint Board, Retail, Wholesale & De-partment Store Union, AFL-CIO, as the exclu-siverepresentativeof the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All distributors of the Employer working outof its Newton Heights, Massachusetts, loca-tion, including driver-salesmen, but exclud-ing all other employees, guards, and supervi-sors as defined in the Act.SEVEN-UP BOTTLINGCOMPANY OF BOSTON,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Seventh Floor, Bulfinch Building, 15New Chardon Street, Boston, Massachusetts 02114,Telephone 617-223-3300.